          Case 3:20-cr-03271-JLS Document 34 Filed 03/25/21 PageID.74 Page 1 of 1



1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                         SOUTHERN DISTRICT OF CALIFORNIA
8                          (Honorable Janis L. Sammartino)
9
10   UNITED STATES OF AMERICA,                   )
                                                 )     Case No.: 20CR3271-JLS
11                                               )
                   Plaintiff,                    )
12                                               )
                                                 )     ORDER
13   v.                                          )
                                                 )
14                                               )
     MIGUEL ANGEL PANTOJA,                       )
15                                               )
                   Defendants.                   )
16
             Pursuant to joint motion and good cause appearing, IT IS ORDERED
17
     that the Motion Hearing set for Friday, April 2, 2021, at 1:30 p.m. be
18
     continued to Friday, June 4, 2021 at 1:30 p.m. before the Honorable Janis
19
     L. Sammartino. Defense must file an Acknowledgment of Next Court Date
20
     signed by the Defendant by April 16, 2021.
21
             For the reasons set forth in the joint motion, the Court finds that the
22
     ends of justice will be served by granting the requested continuance, and
23
     these outweigh the interests of the public and the defendant in a speedy
24
     trial. Accordingly, the delay occasioned by this continuance is excludable
25
     pursuant to 18 U.S.C. §§ 3161(h)(1)(D) and (h)(7)(A).
26
             IT IS SO ORDERED.
27
     DATED: March 25, 2021
28
                                                 Honorable Janis L. Sammartino
                                                 United States District Judge
